Citation Nr: 0945829	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-03 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bowel disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a stomach disorder. 

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for prostatitis. 

5.   Entitlement to service connection for a foot disability, 
claimed as athlete's foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from July 1954 to May 1956. 
 
The remote procedural history of this case will be set out 
where appropriate below.
In brief, service connection was denied for psychiatric and 
gastrointestinal disabilities and for prostatitis in a June 
1975 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran 
appealed the issue of entitlement to service connection for 
prostatitis.  In an April 1958 decision, the Board of 
Veterans' Appeals (the Board) denied the claim. 

In June 1964, the Veteran filed a claim of entitlement to 
service connection for a stomach condition.  His claim was 
denied in an unappealed August 1964 RO rating decision.

In November 2005, the Veteran filed to reopen his claims.  
This case comes before the Board on appeal from  a September 
2006 RO rating decision which declined to reopen the 
Veteran's previously denied claims of entitlement to service 
connection for a psychiatric disability [denominated as a 
"nervous disorder"], a bowel disorder, a stomach disorder, 
and prostatitis; and denied service connection for a foot 
disability. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



Issue not on appeal

The September 2006 rating decision also declined to reopen a 
claim of entitlement to service connection for prostate 
cancer.  Although the Veteran filed a notice of disagreement 
(NOD) in November 2006 as to the other issues which were 
denied in the September 2006 rating decision and currently on 
appeal, he did not indicate that he disagreed with the RO's 
decision to decline to reopen the claim for service 
connection for prostate cancer.  Accordingly, the Veteran's 
claim of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
prostate cancer is not before the Board.  See 38 C.F.R. 
§ 20.201 (2009); see also Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
an NOD initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Other issue

Review of the claims folder shows that in April 1999 the 
Veteran perfected an appeal as to entitlement to a waiver of 
overpayment of VA disability compensation benefits in the 
amount of $11,894.00.  The last correspondence regarding this 
issue was in October 2000.  There is no further action from 
the RO or interest from the Veteran noted in the claims 
folder.  It appears that this matter may have been resolved, 
with documentation thereof contained in a separate loan 
guaranty folder.  
The Board brings this matter to the attention of the RO for 
appropriate action, if any. 


FINDINGS OF FACT

1.  In an unappealed June 1957 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
a psychiatric disorder. 

2.  The evidence associated with the claims folder subsequent 
to the RO's June 1957 rating decision does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a psychiatric disorder.

3.  In an unappealed June 1957 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
a bowel disorder. 

4.  The evidence associated with the claims folder subsequent 
to the RO's June 1957 rating decision does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a bowel disorder.

5.  In an unappealed August 1964 rating decision, the RO 
denied reopening of the Veteran's claim of entitlement to 
service connection for a stomach disorder. 

6.  The evidence associated with the claims folder subsequent 
to the RO's August 1964 rating decision does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a stomach disorder.

7.  In an April 1958 decision, the Board denied the Veteran's 
claim of entitlement to service connection for prostatitis.

8.  Evidence submitted since the April 1958 Board decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for prostatitis.

9.  A preponderance of the medical evidence of record 
indicates that the Veteran does not currently have a foot 
disability.


CONCLUSIONS OF LAW

1.  The June 1957 RO decision that denied the Veteran's claim 
of entitlement to service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).

2.  Since the June 1957 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The June 1957 RO decision that denied the Veteran's claim 
of entitlement to service connection for a bowel disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2009).

4.  Since the June 1957 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for a bowel 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

5.  The August 1964 RO decision that denied the reopening of 
the Veteran's claim of entitlement to service connection for 
a stomach disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

6.  Since the August 1964 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claims of entitlement to service connection for a stomach 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

7.  The April 1958 Board decision denying the Veteran's claim 
of service connection for prostatitis is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

8.  Since the April 1958 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for prostatitis is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

9.  A foot disability was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen previously denied claims of 
entitlement to service connection for a psychiatric disorder, 
a bowel disorder, a stomach disorder, and prostatitis.  He 
also seeks service connection for a foot disability. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for a service connection claim in a November 23, 
2005 letter from the RO.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
November 23, 2005 letter whereby the Veteran was advised of 
the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
"[r]elevant records from any Federal agency.  This may 
include records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The VCAA letters specifically advised the Veteran that to 
substantiate his service connection claim the evidence must 
show "a relationship between your disability and an injury, 
disease or event in military service."  See the November 
2005 letter at page 5.  

The Veteran was specifically notified in the November 2005 
VCAA letter to describe or submit any additional evidence 
which he thought would support his claims, in compliance with 
the "give us everything you've got" requirement contained 
in 38 C.F.R. § 3.159 (b).  See the November 2005 letter at 
page 3.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

With respect to notice to the Veteran regarding new and 
material evidence for the claims for a nervous disorder, a 
bowel disorder, a stomach disorder, and prostatitis the 
Veteran was informed via a June 29, 2006, letter that "[y]ou 
were previously denied service connection for prostatitis and 
nervousness with functional bowel distress and epigastric 
cramps.  You were notified of the decision on July 1, 1957.    
The appeal period for that decision has expired and the 
decision is now final."  The letter notified the Veteran that 
evidence sufficient to reopen the previously denied claims 
must be "new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  Moreover, the June 2006 
letter informed the Veteran as to the reason his claims were 
previously denied: "Your claim was previously denied because 
the condition was not incurred or aggravated during service.  
Therefore, the evidence you submit must relate to this 
fact."  As such, the Veteran was adequately advised of the 
bases for the previous denials to determine what evidence 
would be new and material to reopen the claims of entitlement 
to service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) and (3) in the November 2005 
letter.  Because the Veteran's claims are being denied, 
elements (4) and (5) are moot.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the November 
2005 and June 2006 VCAA letters, and his claims were 
readjudicated in the December 2006  supplemental statement of 
the case (SSOC), after he was provided with the opportunity 
to submit evidence and argument in support of his claims and 
to respond to the VA notices.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the Veteran in proceeding to consider his claims on the 
merits.  The Veteran has pointed to no prejudice resulting 
from the timing of the VCAA notices.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained 
service treatment records and VA outpatient medical records.  

The Veteran has not been afforded a VA medical examination 
relative to his foot disability claim.  However, no such 
examination is necessary.  As will be explained in detail 
below, there is no current evidence of a disability nor do 
the Veteran's service treatment records provide a basis for 
showing in-service incurrence of a foot disability.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.
The record is missing critical evidence of a current 
disability and of an event, injury, or disease occurred in 
service, McLendon elements (1) and (2).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2006)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claims to reopen were initiated 
in October 2006, the claims will be adjudicated by applying 
the revised section 3.156, which is set out in the paragraph 
immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Service connection for a "nervous disorder" was initially 
denied in an unappealed June 1957 rating decision.  That 
decision was not appealed, and it is final.  [It is clear 
that "nervous disorder" meant a psychiatric, rather than a 
neurological, disability.]  

The RO's June 1957 denial of service connection was 
predicated on the on the absence of evidence of a current 
disability [Hickson element (1)], based upon a negative April 
1957 VA neuropsychiatric evaluation as well as no evidence of 
any in-service psychiatric disease [Hickson element (2)].  
Hickson element (3), medical nexus, was also necessarily 
lacking, in the absence of the other two elements.

As explained above, the Veteran's claim may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (2009); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received evidence (i.e., after June 1957) bears 
directly and substantially upon the specific matters under 
consideration, namely whether the Veteran has submitted 
evidence demonstrating current disability, in-service 
disease, and a relationship between current nervous disorder 
and service.  See 38 C.F.R. § 3.156 (2009).

Evidence which has been added to the record since the June 
1957 rating decision includes private and VA outpatient 
records and examination reports.  These include records 
showing a diagnosis for an anxiety disorder.  Thus, one of 
the three elements of service connection has arguably been 
met.  However, no evidence has been added to the record 
concerning the remaining two elements, in-service disease or 
injury and medical nexus.  In particular, there still is of 
record no evidence which suggests that there were psychiatric 
problems in service or that any current psychiatric 
disability is related to the Veteran's military service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability]. 

Although there is now evidence as to one of the three 
elements, current disability, this does not avail the 
Veteran.  There must be new and material evidence as to each 
and every aspect of the claim that was lacking at the time of 
the last final denial in order for there to be new and 
material evidence to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996). 

In summary, the evidence submitted subsequent to the June 
1957 denial of the Veteran's claim does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).  Accordingly, new and material 
evidence has not been submitted, and the claim for 
entitlement to service connection for a nervous disorder is 
not reopened.  The benefit sought on appeal remains denied.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bowel disorder. 

Analysis

Service connection for a bowel disorder was initially denied 
in an unappealed June 1957 rating decision.  That decision 
was unappealed and is final.  

The RO denial of service connection for a bowel disorder was 
predicated on the absence of evidence of an in-service 
disease [Hickson element (2)].  Hickson element (3), medical 
nexus, was also necessarily lacking for the claim.

Evidence which has been added to the record since the June 
1957 rating decision includes private and VA outpatient 
records and examination reports.  While they show the 
continued existence of a bowel disorder, these records do not 
indicate that a bowel disorder was present in service or that 
a relationship exists between the current bowel disorder and 
service.  These medical records accordingly are not new and 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [noting that medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the Veteran had a bowel 
disorder in service or that any current disorder is related 
to his military service.  See Boyer, supra.  The evidence 
submitted subsequent to the June 1957 denial of the Veteran's 
claim does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for a bowel disorder is not reopened.  The benefit 
sought on appeal remains denied.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a stomach disorder.

Analysis

Service connection for a stomach disorder was initially 
denied in the unappealed June 1957 rating decision referenced 
above.  The request to reopen the previously-denied claim of 
entitlement to service connection for a stomach disorder was 
denied in an unappealed August 1964 rating decision, which 
was also unappealed and is final.  

The RO denial of service connection for a stomach disorder 
was predicated on the absence of current evidence of a 
disability [Hickson element (1)].  Hickson element (3), 
medical nexus, was also necessarily lacking for the claim.

Evidence which has been added to the record since the August 
1964 rating decision includes private and VA outpatient 
records and examination reports.  These medical records show 
treatment for a stomach disability.  However, none of these 
records address the crucial matter of a relationship between 
a stomach disorder and service.  
The additionally added evidence does not serve to establish, 
or even suggest, that the Veteran has a stomach disorder 
which is related to his military service.  

Thus, although one missing element has arguably been 
satisfied, another has not.  See Evans, supra.  Accordingly, 
new and material evidence has not been submitted, and the 
claim for entitlement to service connection for a stomach 
disorder is not reopened.  The benefit sought on appeal 
remains denied.



4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for prostatitis. 

Relevant law and regulations

Because this issue involves a prior Board decision, rather 
than an RO decision, the law and regulations are slightly 
different.

In general, Board decisions are final. See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

Analysis

Service connection for prostatitis was denied in an April 
1958 Board decision.  That decision is final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

The April 1957 VA examination contained a diagnosis of 
chronic prostatitis. 
The Board's denial of service connection for prostatitis was 
predicated on the lack of evidence of prostatitis in service 
[Hickson element (2)].  Of necessity, element (3), medical 
nexus, was also lacking.  

Evidence which has been added to the record since the April 
1958 Board decision includes private and VA outpatient 
records and examination reports.  These include records 
showing treatment for benign hypertrophy of the prostate.  
These documents, although new, are not material to the claim 
for service connection for prostatitis.  Crucially, these 
recent treatment records do not indicate a relationship 
between any current prostatitis and service.  As such, these 
medical records are not new and material.  See Cornele and 
Mintz, both supra [noting that medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the Veteran has prostatitis 
that is related to his military service.  
The evidence submitted subsequent to the April 1958 denial of 
the Veteran's claim is therefore cumulative and redundant of 
the evidence of record at that time, and it therefore does 
not raise a reasonable possibility of substantiating the 
claim.  
See 38 C.F.R. § 3.156(a) (2009).

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for prostatitis is not reopened.  The benefit 
sought on appeal remains denied.

Additional comment

With respect to all four issues discussed above, the Veteran 
has provided no specific argument in connection with his 
current claims.  Any implicit argument [i.e., that the 
claimed disabilities are related to his military service] 
would be reiterative of similar arguments made in the past, 
and therefore is not new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).   

5.   Entitlement to service connection for a foot disability, 
claimed as athlete's foot. 

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims have been set out above.

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Court has held that the "current disability" requirement is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the claim."  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Analysis

The Veteran essentially contends that he has a foot 
disability, claimed as athlete's foot, related to his 
military service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that a foot disability 
is currently manifested.  The evidence of record shows 
complaints of foot tenderness and metatarsalgia in 1984, two 
decades before his filed his claim.  However, no diagnosis of 
a chronic foot disability is demonstrated in the Veteran's 
subsequent medical history.  Accordingly, the competent 
medical evidence of record does not indicate the presence of 
a foot disability at any time during the appeal period [the 
Veteran filed his claim of entitlement to service connection 
in November 2005].  Cf. McClain v. Nicholson, 21 Vet. App. 
319 (2007).

To the extent that the Veteran is himself asserting that he 
in fact does have a foot disability, the Board notes that it 
is now well established that laypersons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as diagnosis of a disability.  Any 
such statements offered in support of the Veteran's claim do 
not constitute competent medical evidence and cannot be 
accepted by the Board.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In the absence of evidence of a diagnosed foot 
disability, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records do not show 
that he had any foot problems.  The report of his service 
separation medical examination shows that his feet were 
clinically evaluated as normal.   Hickson element (2) is also 
not satisfied.

Moreover, turning to element (3), in the absence of both a 
diagnosis of current disability deemed to constitute a foot 
disability, and an in-service injury or disease, there cannot 
be a medical nexus, and there is none of record with regard 
to this claim.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
Veteran's claimed foot disability, in view of the absence of 
evidence indicating that such a disability is currently 
manifested.  A preponderance of the evidence is against this 
claim, and the benefit sought on appeal as to that claim is 
accordingly denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for a psychiatric disorder 
is denied. 

The request to reopen the previously denied claim of 
entitlement to service connection for a bowel disorder is 
denied. 

The request to reopen the previously denied claim of 
entitlement to service connection for a stomach disorder is 
denied. 

The request to reopen the previously denied claim of 
entitlement to service connection for prostatitis is denied.

Service connection for a foot disability, claimed as 
athlete's foot, is denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


